Citation Nr: 1644599	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with secondary alcohol abuse, prior to May 17, 2013.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD with secondary alcohol abuse, from May 17, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 through January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD with secondary alcohol abuse, effective September 2, 2009.  A 50 percent initial disability rating was assigned.  The Veteran perfected a timely appeal in which he asserted entitlement to a higher initial disability rating.

During development of the appeal, the RO issued a July 2013 rating decision in which it granted a higher 70 percent disability rating for PTSD with secondary alcohol abuse, effective May 17, 2013.  Although the Veteran indicated initially in his substantive appeal that he was seeking a 70 percent disability rating, the Veteran and his representative indicate in a later October 2016 brief that they are not satisfied with the assigned disability ratings.  The Veteran is therefore presumed to be seeking the maximum possible benefits associated with his PTSD with secondary alcohol abuse.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal also initially included issues concerning the Veteran's entitlement to service connection for skin disorders involving his hands and feet and for a sleep disorder claimed as being secondary to PTSD.  The Veteran did not perfect a timely appeal as to those issues.  Accordingly, those issues do not remain in an appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran was most recently afforded a VA examination for his PTSD with secondary alcohol abuse in May 2013.  That examination showed that the Veteran's PTSD was manifested at that time by various symptoms that resulted in occupational and social impairment with reduced reliability and productivity, but not total social and occupational impairment.

In an October 2016 brief, the Veteran and his representative assert that the Veteran's PTSD now renders him unable to secure or follow a substantially gainful occupation.  Based on the same, they assert that a new examination of the Veteran's PTSD and alcohol abuse should be arranged at this time.  Through such assertions, the Veteran appears to raise not only an implicit claim for a TDIU, but also, to be suggesting that his PTSD has worsened since the previous VA examination.  Indeed, VA treatment notes since the previous May 2013 examination indicate that the Veteran is drinking heavily and experiencing flashbacks, which would appear to be consistent with progression in the Veteran's symptoms.  Accordingly, the Veteran should be afforded a new VA examination to determine the extent of associated symptoms and associated social and occupational impairment.  38 C.F.R. § 3.159(c)(4) (2015).

Also, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered any treatment for his PTSD and alcohol abuse since May 2013.  VA must then make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his PTSD and secondary alcohol abuse since May 2013, and if so, assist him in obtaining it.  Relevant VA and other Federal treatment records dated from May 2013 through the present should also be associated with the record.

2.  Provide the Veteran with notice as to how to substantiate a claim for TDIU, and undertake any necessary development to include obtaining the Veteran's employment history.

3.  Thereafter, arrange for the Veteran to undergo a VA examination of his PTSD to determine the associated symptoms, severity thereof, and any associated functional and/or occupational impairment.  The entire claims file must be made available to the examiner.

All necessary tests and studies, to include an interview of the Veteran and psychological testing, should be performed.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of any psychiatric symptoms attributable to the Veteran's PTSD and secondary alcohol abuse.  The examiner should also comment on the impact of the Veteran's PTSD and alcohol abuse on the Veteran's social functioning, occupational functioning, and activities of daily life.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in the report.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




